 1
                                               Link to [36]
 2

 3
                                               JS-6
 4

 5

 6

 7

 8

 9
                          UNITED STATES DISTRICT COURT

10                       CENTRAL DISTRICT OF CALIFORNIA
11
     MARGARITA PEDROZA,                      Case No.: 2:20-cv-05684-RGK-JPR
12
           Plaintiff,                        (Hon. R. Gary Klausner)
13
     v.                                      [PROPOSED] ORDER RE:
14
     AMERICAN NATIONAL RED                   STIPULATION FOR CONDITIONAL
15   CROSS, a District of Columbia           DISMISSAL WITH COURT
     nonprofit corporation; AMERICAN         RETAINING JURISDICTION OVER
16   RED CROSS OF CALIFORNIA, a
     California nonprofit corporation; and   SETTLEMENT ENFORCEMENT
17   DOES 1 through 50, Inclusive,           PURSUANT TO FRCP 41(A)(2);
18         Defendants.
     _____________                           Complaint Filed:             4/14/20
19                                           Current Trial Date:          7/13/21
20

21

22

23

24

25

26

27

28                                        1
          [PROPOSED] ORDER RE: STIPULATION FOR CONDITIONAL DISMISSAL WITH
              SETTLEMENT ENFORCEMENT JURISDICTION RETAINED BY COURT
 1                                  [PROPOSED] ORDER
 2                        GOOD CAUSE HAVING BEEN SHOWN,
 3         The Matter will be conditionally dismissed, with the Court retaining
 4   jurisdiction over settlement enforcement through June 24, 2021. Should there be a
 5   filing regarding settlement enforcement by either party on or before June 24, 2021,
 6   the Court’s jurisdiction will continue for a sufficient period of time to adjudicate or
 7   otherwise resolve that matter. In the absence of such a filing by June 24, 2021,
 8   settlement enforcement jurisdiction will extinguish on June 25, 2021, and the matter
 9   may be dismissed with prejudice on that or any subsequent date by the Court.
10

11

12   IT IS SO ORDERED.
13
             June 8 2021
     Dated: _______,                                ___________________
14
                                                    Hon. R. Gary Klausner
15                                                  United States District Judge
16

17

18

19

20

21

22

23

24

25

26

27

28
                                         2
         [PROPOSED] ORDER RE: STIPULATION FOR CONDITIONAL DISMISSAL WITH
             SETTLEMENT ENFORCEMENT JURISDICTION RETAINED BY COURT
